Exhibit 10.2

First AMENDMENT TO CREDIT AGREEMENT

 

First AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of June 14,
2019, by and among PARK INTERMEDIATE HOLDINGS LLC, a limited liability company
formed under the laws of the State of Delaware (the “Company”), PARK HOTELS &
RESORTS INC., a Delaware corporation (the “Parent”), the Subsidiaries of the
Company party hereto as Subsidiary Borrowers, each of the Lenders party hereto,
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”).

 

WHEREAS, the Company, the Parent, the Administrative Agent, the financial
institutions initially a signatory to the Existing Credit Agreement (as defined
below) together with their successors and assigns   under Section 13.6. of the
Existing Credit Agreement (the “Lenders”) and certain other parties have entered
into that certain Credit Agreement dated as of December 28, 2016 (as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Credit Agreement”; and the Existing Credit Agreement as
amended by this Amendment, the “Amended Credit Agreement”); and

 

WHEREAS, the Company, the Parent, the Lenders party hereto and the
Administrative Agent desire to amend certain provisions of the Existing Credit
Agreement subject to the terms and conditions of this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Specific Amendments to Existing Credit Agreement.  The parties
hereto agree that the Existing Credit Agreement is amended as follows:

 

(a)New Definitions. The Existing Credit Agreement is hereby amended by adding
the following definitions of “Acceptable Preferred Equity Interests”,
“Beneficial Ownership Certification”, “Beneficial Ownership Regulation”,
“Dividing Person”, “Division”, “Division Successor”, “Eligible Domestic
Subsidiary”, “First Amendment Effective Date”, “Intercreditor Agreement”,
“Permitted Chesapeake Equity Restrictions”, “PK Domestic LLC”, “PK Domestic
REIT”, “PK Merger Agreement”, “Specified Chesapeake Subsidiaries”, “Term Loan
Agreement” and “Term Loan Documents” in the proper alphabetical order in Section
1.1. of the Existing Credit Agreement:

  

“Acceptable Preferred Equity Interests” means that certain Series A Preferred
Stock in PK Domestic REIT to be issued to Persons other than the Company and its
Subsidiaries on or after the First Amendment Effective Date which shall be
non-voting with respect to the election of the directors of PK Domestic REIT and
having an initial aggregate liquidation value of up to $125,000 (exclusive of
any accrued and unpaid dividends and early redemption premiums) and separately
disclosed in writing to the Administrative Agent and the Lenders prior to the
First Amendment Effective Date; provided that such Persons shall not receive
aggregate dividends and distributions in respect of such Acceptable Preferred
Equity Interests in excess of 12% of the initial aggregate liquidation value
thereof (exclusive of any early redemption premiums or any distribution in
respect of a redemption or purchase of  such Acceptable Preferred Equity
Interests made by the Company or any of its Subsidiaries) during any fiscal year
of the Parent.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

--------------------------------------------------------------------------------

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division.  A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Eligible Domestic Subsidiary” means (i) one or more Domestic Subsidiaries
approved from time to time by the Administrative Agent, the Issuing Banks, the
Swingline Lenders and the Revolving Credit Lenders (such approval not to be
unreasonably withheld) and (ii) PK Domestic LLC so long as no Revolving Credit
Lender shall have notified the Administrative Agent within 10 Business Days
after the First Amendment Effective Date of its reasonable rejection of PK
Domestic LLC as an Eligible Domestic Subsidiary.

“First Amendment Effective Date” means June 14, 2019.

“Intercreditor Agreement” means an intercreditor agreement or similar agreement
reasonably acceptable to the Administrative Agent between the Administrative
Agent and the administrative agent or collateral agent (or other representative)
on behalf of the lenders and secured parties under the Term Loan Agreement with
respect to the Collateral, which agreement shall (x) acknowledge that the
Collateral shall secure equally and ratably the Obligations and the obligations
owing under the Term Loan Agreement and (y) provide that the Secured Parties and
the lenders and secured parties under the Term Loan Agreement shall share
equally and ratably with respect to any proceeds of the Collateral.

“Permitted Chesapeake Equity Restrictions” means restrictions on the pledge or
transfer of Equity Interests arising under Secured Indebtedness of the Specified
Chesapeake Subsidiaries existing as of the First Amendment Effective Date to
which PK Domestic LLC and its Subsidiaries become subject on or after the First
Amendment Effective Date in connection with the merger of Chesapeake Lodging
Trust with and into a Subsidiary of PK Domestic LLC pursuant to the PK Merger
Agreement (it being understood that such restrictions on the pledge or transfer
of Equity Interests may be amended after the First Amendment Effective Date in a
manner customary for amendments to Secured Indebtedness of a target being
assumed in an acquisition transaction or otherwise not materially adverse to the
Lenders); provided that any such restrictions that (i) restrict the pledge of
the direct Equity Interests in one or more Eligible Property Subsidiaries that
own (or ground lease pursuant to a Qualified Ground Lease) an Eligible Property
included in the calculation of Unencumbered Asset Value or (ii) otherwise limit
the ability of one or more Eligible Property Subsidiaries to become a Guarantor,
shall not constitute Permitted Chesapeake Equity Restrictions.  

“PK Domestic LLC” means PK Domestic Property LLC, a Delaware limited liability
company, formerly known as Hilton Domestic Property LLC, which is wholly owned
by the Company (except for the Acceptable Preferred Equity Interests of PK
Domestic REIT upon their issuance).

 

--------------------------------------------------------------------------------

 

“PK Domestic REIT” means PK Domestic REIT Inc., a Delaware corporation wholly
owned by the Company (except for the Acceptable Preferred Equity Interests upon
their issuance).

“PK Merger Agreement” that certain Agreement and Plan of Merger, dated as of May
5, 2019, by and among Parent, PK Domestic LLC, PK Domestic Sub LLC, and
Chesapeake Lodging Trust as the same may be amended.

“Specified Chesapeake Subsidiaries” means each of CHSP Los Angeles LLC (and CHSP
TRS Los Angeles LLC, its operating lessee), CHSP Chicago LLC (and CHSP TRS
Chicago LLC, its operating lessee), CHSP Boston II LLC (and CHSP TRS Boston II
LLC, its operating lessee), and CHSP Denver LLC (and CHSP TRS Denver LLC, its
operating lessee), each of which are Subsidiaries of Chesapeake Lodging Trust as
of the First Amendment Effective Date.

“Term Loan Agreement” means a term loan agreement, to be entered into by and
among the Parent, the Company, PK Domestic LLC, the other borrowers or
guarantors from time to time party thereto, the lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent.

“Term Loan Documents” means the loan documents required to be entered into
pursuant to the Term Loan Agreement.

(b)Restatement of Certain Definitions. The Existing Credit Agreement is hereby
further amended by restating each of the definitions of “Eligible Foreign
Subsidiary”, “Permitted Equity Liens”, “Permitted Transfer Restrictions”,
“Subsidiary Borrower” and “Wholly Owned Subsidiary” in Section 1.1. of the
Existing Credit Agreement in their entirety to read as follows:

“Eligible Foreign Subsidiary” means one or more Foreign Subsidiaries approved
from time to time by the Administrative Agent, the Issuing Banks, the Swingline
Lenders and the Revolving Credit Lenders (such approval not to be unreasonably
withheld).

“Permitted Equity Liens” means, with respect to any Equity Interests of a
Person, Permitted Liens of the type described in clauses (a)(i), (e), (h) or (l)
of the definition of Permitted Liens.

“Permitted Transfer Restrictions” means (a) reasonable and customary
restrictions on transfer, mortgage liens, pledges and changes in beneficial
ownership arising under Management Agreements, Franchise Agreements and ground
leases entered into in the ordinary course of business (including in connection
with any acquisition or development of any applicable Hotel Property, without
regard to the transaction value), including rights of first offer or refusal
arising under such agreements and leases, in each case, that limit, but do not
prohibit, sale or mortgage transactions, (b) reasonable and customary
obligations, encumbrances or restrictions contained in agreements not
constituting Indebtedness entered into with limited partners or members of the
Company or of any other Subsidiary of the Parent imposing obligations in respect
of contingent obligations to make any tax “make whole” or similar payment
arising out of the sale or other transfer of assets reasonably related to such
limited partners’ or members’ interest in the Company or such Subsidiary
pursuant to “tax protection” or other similar agreements, (c) Permitted
Chesapeake Equity Restrictions and (d) restrictions arising under Section
5.3(c), (d) or (i) of the Tax Matters Agreement (as defined in the Distribution
Agreement), substantially in the form provided to the Administrative Agent prior
to the Agreement Date.

 

--------------------------------------------------------------------------------

 

“Subsidiary Borrower” means any Eligible Domestic Subsidiary and any Eligible
Foreign Subsidiary that becomes a Subsidiary Borrower pursuant to Section 2.21.
and that has not ceased to be a Subsidiary Borrower pursuant to such Section.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than (x) in the case of a corporation,
directors’ qualifying shares or (y) Acceptable Preferred Equity Interests) are
at the time directly or indirectly owned or controlled by such Person or one or
more other Subsidiaries of such Person or by such Person and one or more other
Subsidiaries of such Person. For the avoidance of doubt, it is understood and
agreed that any Wholly Owned Subsidiary of the Company that is a Borrower shall
be deemed to satisfy the requirements of Section 11.1.(k)(v).

(c)Excluded Pledged Collateral Definition. The Existing Credit Agreement is
hereby further amended by restating clause (a) of the definition of “Excluded
Pledged Collateral” in Section 1.1. of the Existing Credit Agreement in its
entirety to read as follows:

 

“(a) the Equity Interests of a Foreign Subsidiary (other than a Subsidiary
Borrower) and the Acceptable Preferred Equity Interests;”

 

(d)Permitted Liens Definition. The Existing Credit Agreement is hereby further
amended by (i) restating clauses (j) and (k) of the definition of “Permitted
Liens” in Section 1.1 of the Existing Credit Agreement in their entirety to read
as follows and (ii) adding new clause (l) to the definition of “Permitted Liens”
in Section 1.1 of the Existing Credit Agreement:

 

“(j) Liens and other quasi-security arrangements arising under foreign law or in
any foreign jurisdiction and substantially similar in nature to the Liens
described in clauses (a) through (h);  

 

(k) solely with respect to any portion of a Property that is not a Core Hotel
Property, any other Lien not otherwise described in clauses (a) through (j)
above so long as such Lien does not secure (i) Indebtedness of the type
described in clauses (a), (b)(i), (b)(ii), (c) (other than to the extent
permitted pursuant to clause (g) above), (d) or (h) of the definition of
Indebtedness or (ii) any Guarantee of the Indebtedness described in the
foregoing sub-clause (i) of this clause (k); and

 

(l) Liens on a pari passu basis securing the Term Loan Agreement, so long as
such Liens are subject to the Intercreditor Agreement.”

 

(e)Designation of Subsidiary Borrowers. The Existing Credit Agreement is hereby
further amended by restating Section 2.21(a) of the Existing Credit Agreement in
its entirety to read as follows:

 

“(a)Subject to Section 2.21.(b), the Company may at any time and from time to
time upon not less than five (5) Business Days’ prior written notice to the
Administrative Agent (or such shorter period as the Administrative Agent may
agree) designate any Eligible Domestic Subsidiary or Eligible Foreign Subsidiary
as a Subsidiary Borrower by delivery to the Administrative Agent of a Borrowing
Subsidiary Agreement (which document may include certain limitations of the
obligations of a Foreign Subsidiary signatory thereto in respect of this
Agreement which are required pursuant to applicable laws of the jurisdiction of
organization of such Foreign Subsidiary and which are mutually agreed upon by
the Administrative Agent and the Company) executed by such Subsidiary and the
Company and the satisfaction of the other conditions precedent set forth in
Section 6.4., and upon such delivery and satisfaction such Subsidiary shall for
all purposes of this Agreement be a Subsidiary Borrower and a party to this
Agreement until the Company shall have executed and delivered to the
Administrative Agent a Borrowing Subsidiary Termination with

 

--------------------------------------------------------------------------------

 

respect to such Subsidiary, whereupon such Subsidiary shall cease to be a
Subsidiary Borrower and a party to this Agreement.  Notwithstanding the
preceding sentence, no Borrowing Subsidiary Termination will become effective as
to any Subsidiary Borrower at a time when any principal of or interest on any
Loan to such Borrower shall be outstanding hereunder, provided that such
Borrowing Subsidiary Termination shall be effective to terminate the right of
such Subsidiary Borrower to request further Credit Events under this
Agreement.  As soon as practicable upon receipt of a Borrowing Subsidiary
Agreement, the Administrative Agent shall furnish a copy thereof to each
Lender.  Without limiting the foregoing and except as otherwise expressly
provided in Section 13.7., in connection with the initial designation of any
Borrower as a Subsidiary Borrower that is a Foreign Subsidiary, this Agreement
may be amended pursuant to an amendment or an amendment and restatement (a
“Foreign Subsidiary Borrower Amendment”) executed by the Company, the applicable
Foreign Subsidiary and the Administrative Agent, without the consent of any
other Lenders, in order to effect such amendments to this Agreement as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and its counsel, to effect this Section 2.21. as it relates to such Foreign
Subsidiary or its home jurisdiction.  Such Foreign Subsidiary Borrower Amendment
may be in addition to, or in substitution for, a Borrowing Subsidiary
Agreement.”

 

(f)Beneficial Ownership Certification.  The Existing Credit Agreement is hereby
further amended by (i) inserting “(a)” before the words “All written
information” appearing in Section 7.1(x) of the Existing Credit Agreement and
(ii) adding the following new clause (b) immediately after clause (a) appearing
therein:

 

“(b)As of the First Amendment Effective Date, the information included in each
Beneficial Ownership Certification is true and correct in all respects.”

 

(g)Limitation on Parent’s Assets, Liabilities and Activities. The Existing
Credit Agreement is hereby further amended by restating Section 8.17(b)(i) of
the Existing Credit Agreement in its entirety to read as follows:  

 

“(i)liabilities (x) incidental to its status as a publicly traded real estate
investment trust under the Internal Revenue Code and not constituting
liabilities in respect of Indebtedness for borrowed money (including liabilities
associated with employment contracts, executive officer and director
indemnification agreements and employee benefit matters), indemnification
obligations pursuant to purchase and sale agreements, tax liabilities and legacy
liabilities arising pursuant to contracts entered into in the ordinary course of
business prior to (and not in contemplation of) the Spin-Off, this Agreement or
any other Loan Document or (y) that are less than or substantially equivalent to
Parent’s (or any Parent Entity’s) liabilities under this Agreement that arise
under any documentation evidencing Indebtedness (including the Term Loan
Documents) of the Company or any of its Subsidiaries that is pari passu to the
Obligations;”

(h)Beneficial Ownership Reporting.  The Existing Credit Agreement is hereby
further amended by restating Section 9.4(o) of the Existing Credit Agreement in
its entirety to read as follows:

 

“(o)(x) Promptly, upon each request, information identifying the Parent, the
Company and any other Borrower as a Lender may request in order to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act and the Beneficial Ownership
Regulation and (y) prompt written notice of any change in the information
provided in the Beneficial Ownership Certification delivered to any Lender that
would result in a change to the list of beneficial owners identified in such
certification.”

 

 

--------------------------------------------------------------------------------

 

(i)Divisions.  The Existing Credit Agreement is hereby further amended by
restating (x) the lead-in of Section 10.4 of the Existing Credit Agreement,
(y) Section 10.4(ii) of the Existing Credit Agreement and (z) the lead-in of
Section 10.4(iii) of the Existing Credit Agreement, each in its entirety to
read, respectively, as follows:

 

“The Company shall not, and shall not permit any other Loan Party or any other
Subsidiary to:  (a) enter into any transaction of merger or consolidation; (b)
liquidate, windup or dissolve itself (or suffer any liquidation or dissolution)
or (c) convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions and whether effected pursuant to a
Division or otherwise, assets, or the capital stock of or other Equity Interests
in any of its Subsidiaries having a fair market value in excess of a Substantial
Amount, whether now owned or hereafter acquired; provided, however, that,
subject to the restrictions set forth in Section 8.17.:”

 

“(ii)any Loan Party or any Subsidiary may convey, sell, lease, sublease or
otherwise transfer or dispose of, in one transaction or a series of related
transactions and whether effected pursuant to a Division or otherwise, its
assets, or the capital stock of or other Equity Interests in any of its
Subsidiaries to the Parent or any other Subsidiary of the Parent so long as
immediately prior to the taking of such action, and immediately thereafter and
after giving effect thereto, no Default or Event of Default is or would be in
existence; provided, that, in each case described in this Section 10.4(ii), if
any Loan Party that is a limited liability company consummates a Division, each
Division Successor shall be required to comply with the obligations set forth in
Section 8.14;”

 

“(iii)any Loan Party or any other Subsidiary may convey, sell, lease, sublease
or otherwise transfer or dispose of, whether by one transaction or a series of
related transactions and whether effected pursuant to a Division or otherwise,
any assets, or capital stock of or other Equity Interests in its Subsidiaries;
provided that in the case of any such transaction or series of related
transactions involving assets, capital stock or other Equity Interests having a
fair market value in excess of the Substantial Amount being conveyed, sold,
leased, subleased or otherwise transferred or disposed of to any other Person
that is not a Loan Party or a Subsidiary:”

 

(j)Qualified Financial Contracts.  The Existing Credit Agreement is hereby
further amended by adding the following as Section 13.25:

 

“Section 13.25.Acknowledgement Regarding Any Supported QFC. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Derivatives Contracts or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):  

 

 

(a)

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any

 

--------------------------------------------------------------------------------

 

 

interest and obligation in or under such Supported QFC and such QFC Credit
Support, and any rights in property securing such Supported QFC or such QFC
Credit Support) from such Covered Party will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States of a state of
the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Loan Documents that might otherwise apply to
such Supported QFC and such QFC Credit Support that may be exercised against
such Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by  the laws of the
United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
covered Party with respect to a Supported QFC or any QFC Credit Support.

 

 

(b)

As used in this Section 13.25, the following terms have the following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:

 

 

(i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

 

(ii)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

 

(iii)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).  

Section 2.  Conditions Precedent.  The effectiveness of this Amendment is
subject to the truth and accuracy of the representations and warranties set
forth herein (and incorporated by reference) and satisfaction or waiver of the
following conditions precedent:

 

(a)The Administrative Agent shall have received:

 

 

(i)

A counterpart of this Amendment duly executed and delivered by the Company, the
Parent and the Requisite Lenders; and

 

--------------------------------------------------------------------------------

 

 

(ii)

a certificate dated as of the First Amendment Effective Date signed by a
Responsible Officer of the Company stating, to the best of the certifying
party’s knowledge, the following:

 

(A)

All representations and warranties made or deemed made by each Borrower and any
other Loan Party contained in this Amendment, in the Amended Credit Agreement
and in each of the other Loan Documents to which such Loan Party is a party are
true and correct in all material respects (unless such representation and
warranty is qualified by materiality, in which event such representation and
warranty shall be true and correct in all respects) on and as of the First
Amendment Effective Date with the same force and effect as if made on and as of
such date, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (unless
such representation and warranty is qualified by materiality, in which event
such representation and warranty shall have been true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances permitted under the Loan Documents, and

 

(B)

No Default or Event of Default has occurred and is continuing.

 

(b)All fees owed to the Lenders incurred in connection with this Amendment and
required to be paid as of the First Amendment Effective Date and all expenses
(including, without limitation, the reasonable and documented out-of-pocket fees
and expenses of legal counsel of the Administrative Agent) for which invoices
have been presented to the Company on or prior to the First Amendment Effective
Date shall have been paid.

 

(c)Solely to the extent requesting in writing by any Lender, on or prior to the
date hereof the Company shall have delivered, on behalf of itself and any Loan
Party that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to itself and to
such Loan Party, to such Lender that so requests such a Beneficial Ownership
Certification prior to the First Amendment Effective Date.

 

Section 3.  Representations.  Each of the Parent and the Company represents and
warrants to the Administrative Agent and the Lenders that:

 

(a)Authorization.  Each of the Parent and the Company has the right and power,
and has taken all necessary action to authorize such Loan Party, to execute and
deliver this Amendment and to perform its obligations hereunder and under the
Amended Credit Agreement in accordance with their respective terms.  This
Amendment has been duly executed and delivered by a duly authorized officer of
each of the Parent and the Company and each of this Amendment and the Amended
Credit Agreement is a legal, valid and binding obligation of each of the Parent
and the Company enforceable against such Person in accordance with its
respective terms except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein and as may be
limited by equitable principles generally.

 

(b)Compliance with Laws, etc.  The execution and delivery by each of the Parent
and the Company of this Amendment and the performance by each such Person of
this Amendment and the Amended Credit Agreement in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise: (i) require any Governmental Approval (other than any
required

 

--------------------------------------------------------------------------------

 

filing with the SEC, which, to the extent required, the Company agrees to file
in a timely manner) or violate any Applicable Law (including all Environmental
Laws) relating to the Parent, the Company or any other Loan Party; (ii) conflict
with, result in a breach of or constitute a default under the organizational
documents of the Parent, the Company or any Loan Party, or any material
indenture, agreement or other instrument to which the Parent, the Company or any
other Loan Party is a party or by which it or any of its respective properties
may be bound; or (iii) result in or require the creation or imposition of any
Lien upon or with respect to any property now owned or hereafter acquired by any
Loan Party other than in favor of the Administrative Agent for its benefit and
the benefit of the Secured Parties.

 

(c)No Default.  No Default or Event of Default has occurred and is continuing as
of the date hereof or will exist immediately after giving effect to this
Amendment.

 

Section 4.  Reaffirmation of Representations by Company and the Parent.  The
Company and the Parent hereby certify to the Administrative Agent and the
Lenders that as of the date hereof and after giving effect to this Amendment,
the representations and warranties made or deemed made by each of the Company
and the Parent in the Amended Credit Agreement and the other Loan Documents to
which the Company and the Parent is a party are and shall be true and correct in
all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty is and
shall be true and correct in all respects) on and as of the date hereof with the
same force and effect as if such representations and warranties were set forth
in this Amendment in full, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct in all material respects on
and as of such earlier date (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty is and
shall be true and correct in all respects)) and except for changes in factual
circumstances permitted under the Amended Credit Agreement.

 

Section 5.  Certain References.  Each reference to the Existing Credit Agreement
in any of the Loan Documents shall be deemed to be a reference to the Amended
Credit Agreement and as the same may from time to time hereafter be amended,
restated, supplemented or otherwise modified.  This Amendment is a Loan
Document.  

 

Section 6.  Expenses.  The Company shall reimburse the Administrative Agent
promptly upon demand for all reasonable and documented out-of-pocket costs and
expenses (including attorneys’ fees) incurred by the Administrative Agent,
pursuant to and in accordance with Section 13.2. of the Amended Credit
Agreement, in connection with the preparation, negotiation and execution of this
Amendment and the other agreements and documents executed and delivered in
connection herewith.

 

Section 7.  Benefits.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

 

Section 8.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 9.  Effect.  Except as expressly herein amended, the terms and
conditions of the Amended Credit Agreement and the other Loan Documents remain
in full force and effect.  The amendments contained in Section 1 hereof shall be
deemed to have prospective application only.  The Amended Credit Agreement is
hereby reaffirmed, ratified and confirmed in all respects.  This Amendment is
not intended to and shall not constitute a novation.  Nothing in this Amendment
shall limit, impair or constitute a waiver of the rights, powers or remedies
available to the Administrative Agent or the Lenders under the Amended Credit
Agreement or any other Loan Document.

 

--------------------------------------------------------------------------------

 

 

Section 10.  Counterparts.  This Amendment may be executed in any number of
counterparts (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means), each of which shall
be deemed to be an original and shall be binding upon all parties, their
successors and assigns.  It shall not be necessary that the signature of, or on
behalf of, each party, or that the signature of all persons required to bind any
party, appear on each counterpart.  All counterparts shall collectively
constitute a single document.  It shall not be necessary in making proof of this
document to produce or account for more than a single counterpart containing the
respective signatures of, or on behalf of, each of the parties hereto.

 

Section 11.  Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Amended Credit
Agreement.

 

[Signatures on Next Page]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be executed as of the date first above written.

 

COMPANY:

 

PARK INTERMEDIATE HOLDINGS LLC,

a Delaware limited liability company

 

By:

 

/s/ Thomas J. Baltimore

 

 

Name:

 

Thomas J. Baltimore

 

 

Title:

 

President and Chief Executive Officer

 

PARENT:

 

PARK HOTELS & RESORTS INC.,

a Delaware corporation

 

By:

 

/s/ Thomas J. Baltimore

 

 

Name:

 

Thomas J. Baltimore

 

 

Title:

 

President and Chief Executive Officer

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Credit Agreement

with Park Intermediate Holdings LLC]

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent, as an Issuing Bank, as a Swingline Lender
and as a Lender

 

By:

 

/s/ Mark F. Monahan

 

 

Name:

 

Mark F. Monahan

 

 

 

 

Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Credit Agreement

with Park Intermediate Holdings LLC]

 

BANK OF AMERICA, N.A.

 

By:

 

/s/ Suzanne E. Pickett

 

 

Name:

 

Suzanne E. Pickett

 

 

Title:

 

Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------

 

Signature Page to First Amendment to Credit Agreement

with Park Intermediate Holdings LLC

 

JPMORGAN CHASE BANK, N.A.

 

By:

 

/s/ Mohammad Hasan

 

 

Name:

 

Mohammad Hasan

 

 

Title:

 

Executive Director

 

Signatures Continued on Next Page

 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Credit Agreement

with Park Intermediate Holdings LLC]

 

Citibank, n.a.

 

By:

 

/s/ Christopher Albano

 

 

Name:

 

Christopher Albano

 

 

Title:

 

Authorized Signatory

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------

 

Signature Page to First Amendment to Credit Agreement

with Park Intermediate Holdings LLC

 

PNC Bank, National Association

 

By:

 

/s/ Katie Chowdhry

 

 

Name:

 

Katie Chowdhry

 

 

Title:

 

Senior Vice President

 

Signatures Continued on Next Page

 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Credit Agreement

with Park Intermediate Holdings LLC]

 

royal bank of canada, as a Lender

 

By:

 

/s/ Brian Gross

 

 

Name:

 

Brian Gross

 

 

Title:

 

Authorized Signatory

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Credit Agreement

with Park Intermediate Holdings LLC]

 

sumitomo mitsui banking corporation

 

By:

 

/s/ Hideo Notsu

 

 

Name:

 

Hideo Notsu

 

 

Title:

 

Managing Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Credit Agreement

with Park Intermediate Holdings LLC]

 

barclays bank plc

 

By:

 

/s/ Jake Lam

 

 

Name:

 

Jake Lam

 

 

Title:

 

Assistant Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------

 

Accepted and agreed to as of the date first written above by:

 

DEUTSCHE BANK AG NEW YORK BRANCH, as lender

 

By:

 

/s/ Virginia Cosenza

 

 

Name:

 

Virginia Cosenza

 

 

Title:

 

Vice President

 

By:

 

/s/ Ming K Chu

 

 

Name:

 

Ming K Chu

 

 

Title:

 

Director

 

 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Credit Agreement

with Park Intermediate Holdings LLC]

 

goldman sachs bank usa

 

By:

 

/s/ Jamie Minieri

 

 

Name:

 

Jamie Minieri

 

 

Title:

 

Authorized Signatory

 

 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Credit Agreement

with Park Intermediate Holdings LLC]

 

bbva usa

(formerly known as COMPASS BANK)

 

By:

 

/s/ Amber Benoit

 

 

Name:

 

Amber Benoit

 

 

Title:

 

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Credit Agreement

with Park Intermediate Holdings LLC]

 

suntrust bank

 

By:

 

/s/ Katie Lundin

 

 

Name:

 

Katie Lundin

 

 

Title:

 

Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Credit Agreement

with Park Intermediate Holdings LLC]

 

the bank of nova scotia

 

By:

 

/s/ Michael Grad

 

 

Name:

 

Michael Grad

 

 

Title:

 

Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Credit Agreement

with Park Intermediate Holdings LLC]

 

Branch Banking and Trust Company

 

By:

 

/s/ Brad Bowen

 

 

Name:

 

Brad Bowen

 

 

Title:

 

Senior Vice President

 

[Signatures Continued on Next Page]

 

 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Credit Agreement

with Park Intermediate Holdings LLC]

 

U.S. BANK NATIONAL ASSOCIATION

 

By:

 

/s/ Timothy J. Tillman

 

 

Name:

 

Timothy J. Tillman

 

 

Title:

 

Senior Vice President

 

[Signatures Continued on Next Page]

        

    